PER CURIAM.
Q.K. pleaded no contest to disruption of an educational facility in violation of section 877.13, Florida Statutes (2003), a second degree misdemeanor that, if committed by an adult, is punishable by up to sixty days in jail. The Amended Disposition Order on appeal stated in pertinent part:
/ Committed to a licensed child-caring agency/the Department of Juvenile Justice for placement in a Moderate risk residential program, for an indeterminate period, but no longer than the child’s *see below birthday or the maximum term of imprisonment which is _, the same time an adult may serve for each count listed above, whichever comes first....
(Italicized language handwritten by court.)
Q.K. argues on appeal that the trial court erred by failing to specify in the order that its jurisdiction over Q.K. would terminate in sixty days. We agree.
A juvenile’s commitment to a residential program, including a term of probation that follows, may not run longer than the statutory maximum allowed by law. I.B. v. State, 816 So.2d 230, 232 (Fla. 5th DCA 2002). “A disposition order must specify the period of commitment imposed by the court.” S.B. v. State, 834 So.2d 964 (Fla. 2d DCA 2003) (citing M.N. v. State, 798 So.2d 889 (Fla. 4th DCA 2001) (remanding “with instructions to specify the period of commitment, not to exceed the maximum adult sentence for the charge”)). “[LJanguage committing a juvenile for an indeterminate period of time no longer than a specific birthday or the maximum term of imprisonment is error because such language could allow the sentence to *652be construed as running longer than the statutory maximum provided for the particular offense.” L.W.G. v. State, 785 So.2d 696 (Fla. 4th DCA 2001).
Because the order in this case does not explicitly state that the sentence may run no longer than sixty days, the disposition order must be corrected. We remand for correction of the Amended Disposition Order.

Remanded With Directions.

GROSS, HAZOURI, JJ., and MAASS, ELIZABETH T., Associate Judge, concur.

 Jurisdiction not to exceed the statutory maximum.